Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 09/30/2021. Claims 1-18 have been cancelled. Claims 19-56 have been added. Currently pending for review are Claims 19-56.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36,37, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36,37, 55 and 56 recites the limitation "the core" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the core is considered the same as the overlay and therefore it in order to proceed, the Office will interpret the claim such as --the overlay--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 38-44, 47, 48, 50, and 56 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by B. S. Falck (US 1882490).
Regarding Claim 38, Falck teaches a massage device comprising:                       a sleeve 9;Refer to Fig. 2 to depict that the sleeve is entirely inside the overlay 1) with a plurality of projections 4 extending from about the first end to about the second end of the overlay 1 made of at least one of closed cell foam, plastic, or rubber
    PNG
    media_image1.png
    103
    298
    media_image1.png
    Greyscale
             , wherein the smallest thickness of the overlay is greater than the thickness of the sleeve 9 (Refer to Fig. 3 to depict crossection of the overlay vs. the sleeve); and            a handle 3,6 extending through the sleeve 9.
Regarding Claim 39, Falck continues to teach the projections 4 extending from the overlay 1 include a predetermined shape including one of: a rounded shape, a curved shape, a triangle shape, a square shape, a notch shape, a cylindrical shape with rounded ends, or a cylindrical shape with flat ends (Refer to Fig. 3 to depict that the shape is curved/round).
Regarding Claim 40, Falck continues to teach the projections 4 longitudinally extend over a length of the overlay 1 (Refer to Fig. 1).
Regarding Claim 41, Falck continues to teach the projections 4 extend perpendicular to a longitudinal axis of the overlay 1 (Refer to Fig. 3).
Regarding Claim 42, Falck continues to teach the projections 4 radially extend from the overlay at the same angles (Refer to Fig. 3
Regarding Claim 44, Falck continues to teach the projections are configured in a wave pattern extending from the overlay (Refer to annotated Fig. 3).
Regarding Claim 47, Falck continues to teach the projections are individually spaced in a predetermined pattern over the overlay 1 (Refer to annotated Figs. 1&3).
Regarding Claim 48, Falck continues to teach the predetermined pattern includes an aligned pattern of the projections 4 (Refer to annotated Fig. 1 to depict that pattern of the projections 4 are aligned).
Regarding Claim 50, Falck continues to teach the overlay is made of a pliable material.
    PNG
    media_image1.png
    103
    298
    media_image1.png
    Greyscale

Regarding Claims 56, Falck does not expressly teach in which the core 1 is manufactured using an extrusion process, however, the Office takes the position that such limitation is considered product by process. The process does not limit the product claim since the product may be achieved through other methods such injection molding, thus the patentability of a product does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-1].
Claim(s) 38, 43, 45, 46, and 49  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trankowski et al (US 1688764).
Regarding Claims 38, Trankowski teaches a massage device comprising:                         a sleeve 10;Refer to Fig. 1) made of closed-cell foam, plastic, or rubber, wherein the smallest thickness of the overlay being greater than the thickness of the sleeve (Refer to Fig. 2-3 to depict at cross section of the overlay 7 vs the sleeve 10 thickness), whereby the overlay is made of at least one of closed cell foam, plastic, or rubber; and
    PNG
    media_image2.png
    150
    585
    media_image2.png
    Greyscale

                     a handle 6 extending through the sleeve 10 (Refer to Fig. 1).
Regarding Claim 43, Trankowski et al in view of Lamore continues to teach the projections 11,15 radially extend from the overlay at different angles (Refer to Trankowski Fig. 1-3 to depict that they extend at different angles from the overlay).
Regarding Claim 45, and 46, Trankowski et al continues to teach the projections are configured in a Z/helical pattern extending from the overlay 14 (Refer to annotated Fig. 1 of Trankowski et al above).
    PNG
    media_image3.png
    394
    426
    media_image3.png
    Greyscale

Regarding Claim 49, Trankowski et al continues to teach the predetermined pattern 11-17 includes an offset pattern of the projections extending from the overlay 14 (Refer to 1-3 of Trankowski to depict that the pattern of projections 11 and that of 15-17 are offset).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-31, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over B. Trankowski et al (US 1688764) in view of Lamore (US 20090112137).
Regarding Claims 19, Trankowski teaches a massage device comprising:                        a sleeve 10;                        a handle 6 extending through the sleeve 10;                        an overlay 7 having a first end and a second end surrounding an entire length of the sleeve with the smallest thickness of the overlay being greater than the thickness of the sleeve (Refer to Fig. 2-3 to depict at cross section of the overlay 7 vs the sleeve 10 thickness), whereby the overlay is made of at least one of closed cell foam, plastic, or rubber; and
    PNG
    media_image2.png
    150
    585
    media_image2.png
    Greyscale


Refer to Fig. 1).                    Trankowski et al fails to teach wherein the height of the projections 11-17 are between about 1/8 of an inch to about 3 inches. Lamore teaches a massage roller comprising projections which have a height of 1/8” to about 3” (Refer to Fig. 1 Paragraph [0048] The plurality of raised portions 100 may each be less than 0.25 inches in height. The plurality of raised portions 100 may each be substantially between 0.25 inches and 0.75 inches in height. The plurality of raised portions 100 may each be substantially greater than 0.75 inches in height. “). Lamore  is from the same field of endeavors as Applicants invention and therefore it would have been obvious to modify the projections 11-17 of Trankowski et al be in view of Lamore since Lamore teaches such height for massage projections and known and suitable in the art for providing massage therapy and does not patentably distinguish the invention over prior arts.
Regarding Claim 20, Trankowski et al in view of Lamore continues to teach the projections 11-17 extending from the overlay 7 include a predetermined shape including one of: a rounded shape, a curved shape, a triangle shape, a square shape, a notch shape, a cylindrical shape with rounded ends, or a Refer to Fig. 1).
    PNG
    media_image4.png
    159
    299
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    243
    293
    media_image5.png
    Greyscale

Regarding Claim 21, Trankowski et al in view of Lamore continues to teach the projections 11-17 longitudinally extend over a length of the overlay 7 (Refer to Trankowski Fig. 1).
Regarding Claim 22, Trankowski et al in view of Lamore continues to teach the projections 11-17 extend perpendicular to a longitudinal axis of the overlay 7 (Refer to Trankowski Fig. 1).
Regarding Claim 23, Trankowski et al in view of Lamore continues to teach the projections 11 radially extend from the overlay at the same angles (Refer to Trankowski Fig. 1).
Regarding Claim 24, Trankowski et al in view of Lamore continues to teach the projections 11,15 radially extend from the overlay at different angles (Refer to Trankowski Fig. 1-3 to depict that they extend at different angles from the overlay).
Regarding Claim 25 , Trankowski et al in view of Lamore continues to teach the projections are configured in a wave pattern extending from the overlay (Refer to annotated Fig. 2 to depict that the projections 11 are formed like a wave).
Regarding Claim 26 , Trankowski et al in view of Lamore continues to teach the projections are configured in a Z pattern extending from the overlay 14 (Refer to annotated Fig. 1 of Trankowski et al above).
    PNG
    media_image3.png
    394
    426
    media_image3.png
    Greyscale

Regarding Claim 27, Trankowski et al in view of Lamore continues to teach the projections are configured in a helical pattern extending from the overlay 14 (Refer to annotated Fig. 1 Trankowski et al above).
Regarding Claims 28, Trankowski et al in view of Lamore continues to teach the projections 11 are individually spaced in a predetermined pattern extending from the overlay 7 (Refer to Trankowski et al Fig. 1).
Regarding Claims 29, Trankowski et al in view of Lamore continues to teach the predetermined pattern 11 includes an aligned pattern of the projections extending from the overlay 7 (Refer to Figs. 1.).
Regarding Claims 30, Trankowski et al in view of Lamore continues to teach the predetermined pattern 11-17 includes an offset pattern of the projections extending from the overlay 14 (Refer to 1-3 of Trankowski to depict that the pattern of projections 11 and that of 15-17 are offset
Regarding Claims 31, Trankowski et al in view of Lamore continues to teach the overlay 7 is made of a pliable materal.
    PNG
    media_image6.png
    8
    8
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    156
    585
    media_image7.png
    Greyscale

Regarding Claim 36, Trankowski et al in view of Lamore fails to teach the core 7 includes a plurality of bonded sections, however the Office takes the position that such integral parts made separate to produce the same expected results would have been obvious and does not patentbably distinguish the invention over prior arts. Refer to MPEP 2144.04 V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.
Regarding Claim 37, Trankowski et al in view of Lamore does not expressly teach in which the core 7 is manufactured using an extrusion process, however, the Office takes the position that such limitation is considered product by process. The process does not limit the product claim since the product may be achieved through other methods such injection molding, thus the patentability of a product does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-1].
Claims 32, 34, 35, 51, 53, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trankowski et al (US 1688764) in view of Lamore (US 20090112137), in view of Johnson (US 9668933).
Regarding Claims 32, 34, 51, 53, and 54, Trankowski et al teaches that the pliable material of the overlay 7 may be soft rubber but fails to expressly disclose the pliable material includes a closed- cell foam material, the pliable material includes expanded polyethylene,  or the pliable material includes plastic. Johnson teaches a massage roller comprising a plurality of projections on an overlay such that the projections are a pliable material includes a closed- cell foam material, the pliable material includes expanded polyethylene,  or the pliable material includes plastic (Refer to Figs. 1-3…Col 3 Lines 1-18:” The body 14 is preferably molded from an elastomeric material such as natural or synthetic rubber which will provide the required stiffness, compressability, cleanability and surface texture. Exemplary materials are Neoprene.RTM., Buna-N, silicone, polyurethane, EPDM, SBR, vinyl, butyl or synthetic foams such as polyethylene, EVA and polyolefins”.. Refer to Figs. 1-3…Col 3 Lines 1-18:” The roller 10 according to the present invention has a cylindrical core 12 which may be a suitable elastomeric material, rigid plastic, metal or wood”). Johnson is from the same field of endeavor as Applicants invention and the Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use polyethylene such as expanded/cross-linked polyethylene foam and/or plastic as the pliable material since Applicant discloses that such foams/plastic are known in the art at the time of the invention for being suitable for suitable resilient foams/plastic, further lacking criticality from other known materials in the art (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Claim(s) 32, 33, 51, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious Trankowski et al (US 1688764) in view of Lamore (US 20090112137), further in view of Krent et al (US 5168576 ).
Regarding Claims 32,33,51, and 52, Trankowski et al teaches that the pliable material of the overlay 7 may be soft rubber but fails to expressly disclose the pliable material includes a closed-cell foam of cross-linked polyethylene foam. Krent et al teaches a supportive device comprising a closed-cell foam of cross-linked polyethylene foam (Refer to Col 5 Lines 48-52: Layer 34 typically is formed of a cross-linked closed-cell polyethylene foam, and typically has a density of about 6-11 pounds per cubic foot) are suitable for supporting impact and/or contact for the body since it is resilient and has excellent cushioning ability. The Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use cross-linked polyethylene foam since Applicant discloses that such foams are known in the art at the time of the invention for being suitable for suitable resilient foams, further lacking criticality from other known closed-cell foams (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Claims 51, 53, and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trankowski et al (US 1688764) in view of Johnson (US 9668933).
Regarding Claims 51, 53, and 54, Trankowski et al teaches that the pliable material of the overlay 7 may be soft rubber but fails to expressly disclose the pliable material includes a closed- cell foam material, the pliable material includes expanded polyethylene,  or the pliable material includes plastic. Johnson teaches a massage roller comprising a plurality of projections on an overlay such that the projections are a pliable material includes a closed- cell foam material, the pliable material includes expanded polyethylene,  or the pliable material includes plastic (Refer to Figs. 1-3…Col 3 Lines 1-18:” The body 14 is preferably molded from an elastomeric material such as natural or synthetic rubber which will provide the required stiffness, compressability, cleanability and surface texture. Exemplary materials are Neoprene.RTM., Buna-N, silicone, polyurethane, EPDM, SBR, vinyl, butyl or synthetic foams such as polyethylene, EVA and polyolefins”.. Refer to Figs. 1-3…Col 3 Lines 1-18:” The roller 10 according to the present invention has a cylindrical core 12 which may be a suitable elastomeric material, rigid plastic, metal or wood”). Johnson is from the same field of endeavor as Applicants invention and the Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use polyethylene such as expanded/cross-linked polyethylene foam and/or plastic as the pliable material since Applicant discloses that such foams/plastic are known in the art at the time of the invention for being suitable for suitable resilient foams/plastic, further lacking criticality from other known materials in the art (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of its Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Claim(s) 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious Trankowski et al (US 1688764) in view of Krent et al (US 5168576 ).
Regarding Claims 51, and 52, Trankowski et al teaches that the pliable material of the overlay 7 may be soft rubber but fails to expressly disclose the pliable material includes a closed-cell foam of cross-linked polyethylene foam. Krent et al teaches a supportive device comprising a closed-cell foam of cross-linked polyethylene foam (Refer to Col 5 Lines 48-52: Layer 34 typically is formed of a cross-linked closed-cell polyethylene foam, and typically has a density of about 6-11 pounds per cubic foot) are suitable for supporting impact and/or contact for the body since it is resilient and has excellent cushioning ability. The Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use cross-linked polyethylene foam since Applicant discloses that such foams are known in the art at the time of the invention for being suitable for suitable resilient foams, further lacking criticality from other known closed-cell foams (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Response to Arguments
Applicant’s arguments filed on 09/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendments filed by Applicant on 09/30/2021 changes the scope of the claims and a new grounds of rejection has been disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784